MATTHIAS, J.:
Epitomized Opinion.
Sec. 1, Art. VII of the Ohio Constitution, provides that institutions for the benefit of the insane, blind and deaf and dumb shall always he fostered and supported by the state, and be subject to such general regulations as may be adopted by the general assembly. Sections 1815 and 1816 GC. (often called the “pay-patient law”) require persons liable for the support of a person committed to one of these Institutions, to pay a portion of the cost of maintaining such person therein, and in case of indigency, the several counties are each required to pay for persons committed therefrom to such institutions.
The question in this case is whether there is such a conflict between these two provisions, and other sections of the state and the U. S. Constitutions, that a tax cannot be levied upon the citizens of a county to meet the expense, or part of the expense, of maintaining the inmates of that county, no charge being made against any county for any person from any other county. The Supreme Court held:
1. Sec. 1, Art. VII, Const., is not self executing, and the mode In which such institutions are to he fostered and supported is left to the discretion of the general assembly.
2. The statutes of the state which require a portion of the expense of inmates to be paid by the county from which they are respectively committed, are enacted in the exercise of the discretion so conferred upon the legislature, and are not in conflict with the state or federal constitutions, and are therefore valid and enforceable.
Judge Jones held that an aetion-at-law rather than mandamus was the proper remedy, but concurred in the finding of the court.